DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10-14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (Fig. 6).
Regarding claims 1 and 11, Kwon et al (Fig. 6) discloses an amplifier circuit comprising first transistor (M1) for amplifying a fundamental signal (RF_in) applied to a gate terminal (gate terminal of M1), and a second transistor (M3) having a source terminal (source terminal of M3) electrically connected to a drain terminal (drain terminal of M1) of the first transistor (M1) and a drain terminal (drain terminal of M3) electrically connected to a bias voltage (Vdd) and wherein current (current going through the transistor M3) flowing through the second transistor (M3) is determined based on current flowing in the drain terminal (drain terminal of M1) of the first transistor (M1).  
Regarding claims 2 and 12, wherein an intermodulation current generated in response to the amplification operation of the first transistor (M1) flows from the drain terminal (drain terminal of M1) of the first transistor (M1) to the source terminal (source terminal of M3) of the second transistor (M3).
Regarding claims 3 and 13, wherein the intermodulation current (intermodulation current of the signal flow from the transistors M1 to M3) is a current of a third order intermodulation signal (noisy signal) generated by amplification of the fundamental signal (RF_in).

Regarding claims 7 and 17, Kwon et al (Fig. 6) discloses an amplifier circuit comprising a capacitor (C3) disposed between the drain terminal (drain terminal of M1) of the first transistor (M1) and output terminal (the terminal generating the output signal RF_out) of the amplifier (Fig. 6), and wherein the fundamental signal current (RF_in) amplified by the first transistor (M1) flows through the capacitor (C3) to the output terminal (the terminal generating the output signal RF_out) of the amplifier (Fig. 6).
Regarding claims 8 and 18, Kwon et al (Fig. 6) further comprising an inductor (Ls) which is electrically connected between the source terminal (source terminal of M1) of the first transistor (M1) and a ground (ground of M1).
Regarding claims 10 and 20, Kwon et al (Fig. 6) further comprising an inductor (Lc) which is electrically connected between the bias voltage (Vdd) and the drain terminal (drain terminal of M1) of the first transistor (M1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (Fig. 6).

Regarding claims 6 and 16, Kwon et al (Fig. 6) discloses all the limitations in the claims except for that the size of the second transistor is smaller than the size of the first transistor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain size for the first and second transiostors, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claims 9 and 19, Kwon et al (Fig. 6) discloses all the limitations in the claims except for that the magnitudes of the third order intermodulation currents generated by the first and second transistors are same. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the certain magnitudes of the third order intermodulation currents for the first and second transiostors, since they are based on the routine experimentation to obtain the optimum operating parameters. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842
	#2607